Judgment of the County Court, Dutchess County, rendered December 21, 1966, affirmed. Defendant’s contention that he has been placed in double jeopardy by virtue of the sixth count in the indictment, charging possession of a dangerous weapon in violation of subdivision 9 of section 1897 of the former Penal Law, has not been considered on the merits because of defendant’s failure to raise that objection by plea or otherwise and the incomplete state of the record. Beldock, P. J., Christ, Brennan, Rabin and Munder, JJ., concur.